Appeal Status/Deficiency (apedef.jsp)(05/2012)
                                        UNITED STATES BANKRUPTCY COURT
                                             Western District of Washington

In Re:
                                                                           Case No.: 16−11767−CMA
Northwest Territorial Mint LLC                                             Chapter: 11
                                                                           USDC Number: 20−cv−00079MJP
Debtor(s).                                                                 BAP Number: 20−1003
                                                                           Internal Appeal Number: 20−S001

                             NOTICE OF APPEAL STATUS/NOTICE OF DEFICIENCY


TO: USDC

Appeal documents due date: January 31, 2020.

The US Bankruptcy Court for the Western District of Washington is unable to certify that the record is complete for
the purposes of appeal for the reasons listed below:

   Filing Fee not paid.
   Appellant Designation of Record not filed.
   Appellant Statement of Issues not filed.
   Requested Transcript not filed:
       Reporter Name: Ahearn & Associates In.
       Transcript Due Date: unknown
       Judge: Christopher M Alston
       Transcript date(s): 02/03/17 − 11/22/19
       New deadline granted to Reporter : n/a
   Other: Please see Exhibit A of document 2206, filed in BK16−11767, for complete list of transcripts

Deputy Clerk Processing this Appeal:
     Name and Phone: Janet Fortmann (206)370−5268
     US Bankruptcy Court
     Western District of Washington
     District No: 0981, Office No: 2

DATED: January 30, 2020


                                                          Mark L. Hatcher
                                                          Clerk, U.S. Bankruptcy Court




         Case 16-11767-CMA             Doc 2218   Filed 01/30/20     Ent. 01/30/20 14:32:42        Pg. 1 of 1
